Exhibit 99.1 MEDIA CONTACT: INVESTOR CONTACTS: Bob Purcell Ph: Paul McSharry Ph: Chris Burns Ph: David Marshall Ph: TWO DIRECTORS STEP DOWN FROM ELAN BOARD IN ACCORDANCE WITH PREVIOUSLY ANNOUNCED INTENTION Company Confirms It Expects To Name New Chairman By Year End DUBLIN, November 1, 2010 (BUSINESS WIRE) Elan Corporation, plc (“Elan”) (NYSE:ELN) said today that two of its directors,Jack Schuler and Vaughn Bryson, resigned from the Board effective October 29, 2010, in accordance with their previously announced intention and their related agreements with Elan. Separately, Elan confirmed that, as previously announced, it expects to name a new Chairman of the Board by year end. About Elan Elan Corporation, plc (NYSE: ELN) is a neuroscience-based biotechnology company committed to making a difference in the lives of patients and their families by dedicating itself to bringing innovations in science to fill significant unmet medical needs that continue to exist around the world.Elan shares trade on the New York and Irish Stock Exchanges.For additional information about the Company, please visit www.elan.com. Source: Elan Corporation, plc ###
